

115 HR 6920 IH: School Security is Homeland Security Grant Act of 2018
U.S. House of Representatives
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6920IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2018Mr. Payne (for himself and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo amend the Homeland Security Act of 2002 to enhance Department of Homeland Security school
			 security efforts, and for other purposes.
	
 1.Short titleThis Act may be cited as the School Security is Homeland Security Grant Act of 2018. 2.School security grant activitiesThe Homeland Security Act of 2002 is amended—
 (1)in section 2001 (6 U.S.C. 601)— (A)by redesignating paragraphs (5) through (14) as paragraphs (7) through (16), respectively; and
 (B)by inserting after paragraph (4) the following new paragraphs:  (5)Early childhood education programThe term early childhood education program means—
 (A)a Head Start program or an Early Head Start program carried out under the Head Start Act (42 U.S.C. 9831 et seq.), including a migrant or seasonal Head Start program or an Indian Head Start program; or
 (B)a State prekindergarten program or a program authorized under section 619 or part C of the Individuals with Disabilities Education Act (20 U.S.C. 1419 and 20 U.S.C. 1431 et seq.), that serves children from birth through age six and that addresses the children’s cognitive (including language, early literacy, and pre-numeracy), social, emotional, and physical development.
 (6)Elementary school, high school, secondary schoolThe terms elementary school, high school, and secondary school have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).;
 (2)in section 2003(e) (6 U.S.C. 604(e))— (A)by striking paragraphs (1) through (6); and
 (B)by striking — and inserting $900,000,000 for each of fiscal years 2019 through 2023, of which not less than five percent for each of such fiscal years shall only be for grants relating to securing early childhood education programs, elementary schools, high schools, and secondary schools.;
 (3)in section 2004(f) (6 U.S.C. 605(f))— (A)by striking paragraphs (1) and (2); and
 (B)by striking — and inserting $900,000,000 for each of fiscal years 2019 through 2023, of which not less than five percent for each of such fiscal years shall only be for grants relating to securing early childhood education programs, elementary schools, high schools, and secondary schools.; and
 (4)in section 2008 (6 U.S.C. 609)— (A)in subsection (a)(8), by inserting before the semicolon at the end the following: , including securing early childhood education programs, elementary schools, high schools, and secondary schools;
 (B)in subsection (b), by adding at the end the following new paragraph:  (6)FirearmsA grant awarded under section 2003 or 2004 may not be used to purchase firearms or firearm accessories, such as ammunition, including for use by teachers.; and
 (C)by adding at the end the following new subsection:  (g)School preparedness activitiesGrants awarded under section 2003 or 2004 relating to securing early childhood education programs, elementary schools, high schools, or secondary schools may be used for the following activities:
 (1)Target hardening and other enhancements of the physical security of such programs and schools, including through the acquisition of electronic or non-electronic security technology.
 (2)Security planning, exercises, and training. . 